DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
           This is response to amendment filed on 11/22/2021 in which claims 2-21 are pending and claim1 is cancelled. The applicant’s amendment has been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-20, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art U.S. Patent No 7,949,041 teaches a first transmitter with M filter taps and an output driver, the first transmitter to communicate first signals onto the circuit board traces of the bidirectional communication lane; and a first receiver with X filter taps, the first receiver to receive second signals from the bidirectional communication lane. However the closest prior art above, alone or in combination with the terminal disclaimer, fail to anticipate or render obvious the following recited features: and equalization control circuitry coupled to the signal monitor, the transmit equalizer, and the receive equalizer, the equalization control circuitry to adjust at least one of the M filter taps of the transmit equalizer and at least one of the X filter taps of the receive equalizer responsive to the measure of the inter-symbol interference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20100149006-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633